 Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 1 of 6 PageID: 27




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DONELL FREEMAN,                           :
                                          :
            Plaintiff,                    :   Civ. No. 20-13341 (KM) (ESK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA, et al.,         :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

I.     INTRODUCTION

       Plaintiff, Donell Freeman, is a state prisoner currently confined at Northern State Prison in

Newark, New Jersey. He is proceeding pro se with a civil rights complaint pursuant to 42 U.S.C.

§ 1983. (DE 1.) He also filed an application for leave to proceed in forma pauperis. (DE 1-1.) As

an initial matter, leave to proceed in this Court without prepayment of fees is authorized. See 28

U.S.C. § 1915. The Court must now review the complaint, pursuant to 28 U.S.C.

§ 1915(e)(2)(B), to determine whether it should be dismissed as frivolous or malicious, for failure

to state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from suit. For the following reasons, the complaint will be dismissed at

the screening stage for failure to state a claim.

II.    BACKGROUND AND ALLEGATIONS

       The complaint purports to be a class action on behalf of all inmates at Northern State

Prison, for whom Mr. Freeman is the “representative.” (DE 1 at 11.) The complaint is signed by

Freeman, as well as several other inmates. (Id.) The named defendants are: (1) the United States

of America, its agencies, and its employees; and (2) Donald Trump, President of the United States.
 Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 2 of 6 PageID: 28




(Id. at 4.) Plaintiff alleges that President Trump and the United States of America have been

deliberately indifferent to the serious medical threat posed by the COVID-19 pandemic. (Id. at 4.)

He argues that Defendants were aware of the grave health risk posed by COVID-19 since January

2020 but downplayed the seriousness of the virus in a grossly negligent manner. (Id.)

         The complaint alleges that many Northern State Prison inmates became ill and died as the

result of COVID-19. (Id. at 5.) Despite these tragic events, Plaintiff contends, it took several

months before the inmates were provided with adequate measures to protect themselves such as

masks, quarantine areas, and testing. (Id. at 5.) When inmates tried to create and wear their own

makeshift face masks, they were ordered by prison staff to remove them. (Id. at 12.) When some

inmates indicated trepidation about continuing their cleaning jobs during the pandemic, they were

informed that if they refused to conduct their duties, they would be placed in “lock up.” (Id.)

Inmates were therefore forced to continue their daily jobs, such as cleaning, without personal

protective equipment. (Id. at 5–6.) Plaintiff himself was forced to clean medical vehicles that

transported COVID-19 patients, despite not having access to personal protective equipment. (Id.

at 6, 12.) Plaintiff eventually contracted COVID-19 and was placed into quarantine for four

months. (Id. at 6.)

         Plaintiff submits that these actions were unconscionable, given that President Trump and

the United States knew about the threat COVID-19 posed but lied about its severity. (Id. at 10.)

He argues that inmates were subjected to an unreasonable health and safety risk, that some

prisoners became ill and died as a result of Defendants’ inaction, and that someone “must be held

responsible.” (Id.) The complaint demands monetary relief in the amount of $1,000,000,000. (Id.

at 6.)




                                                2
 Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 3 of 6 PageID: 29




III.    LEGAL STANDARD

        Under the Prison Litigation Reform Act, Pub. L. 104-134, §§ 801–810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints when the plaintiff is

proceeding in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). The PLRA directs district courts to

sua sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from such relief. Id.

        “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012). The

Supreme Court has explained that, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678; see also Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).




                                                   3
     Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 4 of 6 PageID: 30




IV.      DISCUSSION

         A.      Immunity

         The complaint names both President Trump and the United States of America as

Defendants. These Defendants, however, are immune from suit. “[I]t is a ‘well settled principle that

the federal government is immune from suit save as it consents to be sued.’” Antol v. Perry, 82 F.3d

1291, 1296 (3d Cir. 1996) (quoting FMC Corp. v. United States Dep’t of Commerce, 29 F.3d 833,

839 (3d Cir. 1994)). Absent an express waiver, sovereign immunity shields the federal government

from suit. See United States v. Mitchell, 445 U.S. 535, 538 (1980); FDIC v. Meyer, 510 U.S. 471,

475 (1994). This immunity also extends to federal government agencies and employees who are

sued in their official capacities. Antol, 82 F.3d at 1296; see also Matsko v. United States, 372 F.3d

556 (3d. Cir. 2004). Moreover, the President of the United States is immune from suit for all official

actions taken during his time in office, as well as for acts conducted “within the ‘outer perimeter’

of his official responsibility.” Nixon v. Fitzgerald, 457 U.S. 731, 751, 756 (1982).

         Section § 1983, the statute under which plaintiff sues, is not a waiver of that immunity;

indeed, it authorizes a suit only against state official, and it does not apply to federal officials at all.

See Sharma v. Trump, Civ. No. 20-944, 2020 WL 5257709, at *2 (E.D. Cal. Sept. 3, 2020), report

and recommendation adopted, Civ. No. 20-944, 2020 WL 5944189 (E.D. Cal. Oct. 7, 2020)

(“Section 1983 does not impose civil liability on a federal actor, such as the president.” (citing

Russell v. U.S. Dept. of the Army, 191 F.3d 1016, 1019 (9th Cir. 1999))). Nor is a Bivens action, 1



 1
         Although Congress enacted § 1983 to provide money damages for individuals whose
 constitutional rights were violated by state officials, no analogous statute was created for
 individuals whose Constitutional rights were violated by federal officials. In Bivens v. Six
 Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 390 (1971), however, the
 Supreme Court “established that the victims of a constitutional violation by a federal agent have a
 right to recover damages against the official in federal court despite the absence of any statute
 conferring such a right.” Hartman v. Moore, 547 U.S. 250, 254 n.2 (2002) (internal quotation

                                                     4
  Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 5 of 6 PageID: 31




which applies to certain actions taken by federal officials, a waiver of that immunity under these

circumstances. See Jorden v. Nat'l Guard Bureau, 799 F.2d 99, 106 (3d Cir. 1986) (“[I]mmunity

for federal officers from Bivens claims is identical to that of state officers from § 1983 suits.”); see

also Nixon, 457 U.S. 731 (finding that a president of the United States was entitled to absolute

immunity from Bivens actions); Rouse v. Trump, Civ. No. 20-12308, 2020 WL 6701899, at *4 (E.D.

Mich. Nov. 13, 2020) (“[T]o the extent plaintiffs seek money damages from the President pursuant

to Bivens . . ., the President is entitled to absolute immunity from damages liability predicated on

his official acts.” (internal quotation marks and citations omitted)).

        Here, Plaintiff’s complaint criticizes President Trump’s handling of the COVID-19

pandemic, an action which the President took while performing his official duties. Plaintiff does

not identify or allege an action that President Trump took that was not performed pursuant to his

official duties or within the outer perimeter of his official responsibility. Accordingly, the claims

against both the United States of America and Donald Trump must be dismissed with prejudice

because both are immune from suit.

        B.      Class Action

        Plaintiff’s complaint also purports to be a class action for which he is the “representative.”

 (DE 1 at 11.) Under Federal Rule of Civil Procedure 23(a)(4), “plaintiffs can only maintain a class

 action if the class representative will fairly and adequately protect the interests of the class.”

 Gittens v. Scholtz, No. 18-2519, 2019 WL 3417091, at *6 (D.N.J. July 29, 2019) (internal citation

 and quotation marks omitted). Courts have consistently held, however, “that a prisoner acting pro

 se ‘is inadequate to represent the interests of his fellow inmates in a class action.’” Maldonado v.



 marks and citation omitted). These actions against federal officials are referred to as Bivens
 actions.


                                                   5
 Case 2:20-cv-13341-KM-ESK Document 3 Filed 12/16/20 Page 6 of 6 PageID: 32




Terhune, 28 F. Supp. 2d 284, 288 (D.N.J. 1998) (quoting Caputo v. Fauver, 800 F. Supp. 168

(D.N.J. 1992)); see also Lewis v. City of Trenton Police Dep't, 175 F. App'x 552, 554 (3d Cir.

2006) (“Lewis [the prisoner plaintiff], who is proceeding pro se, may not represent a putative class

of prisoners.”) (emphasis in original); Hagan v. Rogers, 570 F.3d 146, 158–59 (3d Cir. 2009)

(“[W]e do not question the District Court's conclusion that pro se litigants are generally not

appropriate as class representatives.”). Here, Plaintiff is a prisoner acting pro se, and is therefore

not an appropriate representative to bring a class action on behalf of other prisoners. Thus, at this

juncture, the complaint will not be permitted to proceed as a class action.

V.     CONCLUSION

       For the foregoing reasons, the claims against the United States of America and Donald

Trump will be dismissed with prejudice as they are not amenable to suit under § 1983. Plaintiff

will be provided an opportunity to file an amended complaint within 30 days. An appropriate

order follows.



DATED: December 16, 2020
                                                      /s/ Kevin McNulty

                                                      ______________________________
                                                            KEVIN MCNULTY
                                                            United States District Judge




                                                  6
